Citation Nr: 1627933	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  14-19 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1970 to October 1972.

The matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2015, the Board remanded this case for further development.  The Remand requested the RO to obtain a VA examination to determine the nature and etiology of any acquired psychiatric condition found to be present.  The RO obtained a new VA examination that occurred in January 2016.  The Board has reviewed the examination report and finds that it is adequate.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

The Veteran does not currently have psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in September 2011.  This letter advised him of what information and evidence was needed to substantiate the claim, requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, and what information and evidence would be obtained by VA, namely, date and location of stressor events, and records such as medical records.  The letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings and notice of the type of evidence necessary to establish an effective date. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  He has not referred to any additional, unobtained, relevant, available evidence.  

The record shows that VA afforded the Veteran a VA examination in January 2016.  The Board has reviewed the examination report and finds that it is adequate for the purpose of adjudicating the claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015).  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, the listed chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113 (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a) (2015).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background

The Veteran asserts that he has PTSD which is related to in-service stressors.  Specifically, he asserts that he was stationed in Thailand in March 1971 and flew to remote areas to repair aircraft, and that on one of these occasions he was handed a pistol and came into contact with the enemy.  In addition, the Veteran stated that while repairing aircraft he came into contact with blood of soldiers and "skin parts." 

The Veteran's service treatment records (STRs) show that no psychiatric disability was noted on the July 1970 entrance examination.  In addition, the Veteran did not report nervous trouble of any sort, depression, excessive worry or frequent trouble sleeping during this examination.  In July 1972, the Veteran was seen for chronic anxiety.  The Veteran reported that he had a history of nervousness and that this condition ran in his family.  The physician noted that the Veteran exhibited a great deal of anxiety which was increased by "low frustration tolerance."  In a September 1972 psychiatric medical record, the physician stated that he had followed the Veteran over the past six months for extreme anxiety, but noted no improvement with a change in the Veteran's duties, medication or counseling.  In October 1972, the Veteran complained of nervousness, sleep disturbances and difficulty concentrating.  The Veteran reported that both his parents and siblings were highly nervous and that he had always been a nervous person.  In addition, he believed the Air Force had aggravated his condition.  The physician noted that the Veteran appeared moderately anxious, tense with rapid speech and much motor activity.  The Veteran was diagnosed with an immature personality and chronic anxiety.  The physician recommended administrative separation.  Two weeks later, the Veteran reported frequent trouble sleeping, depression, excessive worry and nervous trouble on his separation examination.  The physician noted immature personality and frequent trouble sleeping secondary to depression and nervousness.

During the January 2016 VA examination, the examiner found that the Veteran's symptoms did not conform to DSM-5 criteria.  During the examination the Veteran reported that he had been married for 40 years and described his relationship with his wife and sons as "great".  In addition, the Veteran reported that he had friends with whom he socialized through activities such as hunting and fishing.  The veteran further reported that he worked for 30 years for one company, and then worked at another company for 3 years.  He stated that his performance reviews were "excellent."  He also stated that he ended his second employment due to not liking the owner.  

In addition to the stressors mentioned above, during the January 2016 VA examination the Veteran reported that the base he was stationed at in Thailand was fired upon.  Based on the stressors identified, the examiner found that the Veteran directly experienced a traumatic event resulting from exposure to actual death and serious injury.  In addition, the examiner found marked physiological reactions to internal and external cues that symbolized or resembled an aspect of the traumatic events.  Regarding the physiological reactions, the examiner found that such reactions exceeded one month in duration and were not attributable to the physiological effects of substances such as medication or alcohol.  The examiner did not find any of the following associated with the reported traumatic events: persistent avoidance of stimuli; negative alteration in cognitions and mood; or, marked alterations in arousal and reactivity.  Regarding behavioral observations relating to the stressors, the Veteran reported that on one occasion he had to leave a Thai restaurant because the smell of the food reminded him of his time in Thailand and led him to feel nervous.  The examiner noted no other PTSD symptoms.  

Based on his findings, the examiner determined that the Veteran did not meet the criteria for a PTSD diagnosis.  In addition, the examiner did not diagnose the Veteran with any other psychiatric disability as a result of the examination.  

Legal Analysis

The Veteran filed a claim for a psychiatric disability in August 2011.  In January 2016, a VA examination was obtained showing no psychiatric disability was found.  

In essence, there is no medical evidence from the time the Veteran filed his claim to the present establishing that he has a psychiatric disability, including PTSD.  Instead, the evidence suggests that he had a psychiatric disability at one point in service.  In addition, there is a forty year absence of any evidence that he sought treatment for any such impairment.  Since the time he filed his claim none of the post-service medical records indicate he has a psychiatric disability.

Although some diseases and disorders are capable of lay diagnosis, and though the Veteran, a layperson, believes he has psychiatric disability, the Board finds that psychiatric impairment is not susceptible to lay diagnosis.  By its very nature, psychiatric disability is not readily observable and is typically diagnosed by medical professionals.  The Board consequently finds that the Veteran is not competent to diagnose himself with a psychiatric disability. 

The Board notes that the STRs show a diagnosis for chronic anxiety, however, there is no evidence that the veteran currently suffers from this disability.  Moreover, the January 2016 VA examiner did not find any psychiatric disability that lent itself to a current diagnosis.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, absent a psychiatric disability, the Board finds that the probative evidence is against the Veteran's claim for service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), is denied.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


